DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15, 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claims 1-15 are also drawn an apparatus, the examiner notes that the specification fails to provide a special definition that the processor must be hardware and the claim itself based on context fails to limit the processor to hardware.  By definition a processor can be hardware or software, additionally, either the blue or maroon Microsoft computer dictionary also supports a processor being software. Software is not a physical article or object and as such is not a machine or manufacture.  A software is not a combination of substances and therefore not a compilation of matter.  Thus, software by itself does not fall within any of the four categories of invention. Therefore, Claims 1-15 are not statutory.



Claim 17 recites “…A computer program product comprising a computer readable medium…”. The broadest reasonable interpretation of a claim drawn to a medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is absent an explicit definition or is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. The Examiner suggests amending the claim to include non-transitory computer-readable medium.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kumar et al (Pub. No. US 2013/0055369).

As per claims 1, 16, 17, Kumar discloses an information processing apparatus comprising: one or more processors configured to; acquire a program identifier of a computer program disposed on a memory and serving as an execution target; read a calculation result corresponding to the acquired program identifier from a storage (…download module in authentication engine may download a cabinet file from a web site on Internet visited by a user…verify module can verify the digital signature of the downloaded cabinet file…white-list database and digital signature database may be combined into a single database…verify module can verify if the digital certificate of the downloaded CAB file matches to a previously stored certificate in database…see par. 26-30); and verify whether the computer program serving as the execution target is permitted to be executed, on the basis of the read calculation result and a white list (…if the issuer is authorized extract 



As per claim 2, Kumar discloses wherein the processors are configured to: estimate a related program related to a computer program identified with a specific program identifier; associate a calculation result of the related program with a related identifier identifying the related program, and register the calculation result of the related program and the related identifier in a prior calculation result list stored in the storage;
read the calculation result associated with the related identifier agreeing with the acquired program identifier from the prior calculation result list; and
verify whether the computer program serving as the execution target is permitted to be executed, on the basis of the read calculation result and the white list (see par. 24-26, 34-36).


As per claim 3, Kumar discloses wherein the processors are configured to; detect a predetermined event and output event information indicating the detected event, and estimate the related program on the basis of the event information (see par. 26-30, 34-36).


As per claim 4, Kumar discloses wherein the predetermined event includes at least one of an event assigning the related identifier to the related program and an event to execute the related program (see par. 26-30, 34-36).


As per claim 5, Kumar discloses wherein the calculation result is at least one of a checksum of the related program and an index indicating a registration position of the program identifier indicating the related identifier in the white list (see par. 24-26).


As per claim 6, Kumar discloses wherein the processors are configured to: calculate the calculation result of the computer program identified with the program identifier, when the calculation result corresponding to the acquired program identifier is not registered in the prior calculation result list, verify whether the computer program serving as the execution target is permitted to be executed, on the basis of the calculation result corresponding to the related identifier indicating the acquired program identifier and the white list, when the calculation result corresponding to the acquired program identifier is registered in the prior calculation result list; and verify whether the computer program serving as the execution target is permitted to be executed, on the basis of the calculation result and the white list, when the calculation result corresponding to the acquired program identifier is not registered in the prior calculation result list (see par. 24, 26, 34-36).


As per claim 7, Kumar discloses wherein the calculation result is a checksum of the related program, and the processors are configured to derive a verification result indicating that the computer program serving as the execution target is permitted to be executed, when the checksum corresponding to the related identifier indicating the acquired program identifier in the prior calculation result list and the acquired program identifier are registered in association with each other in the white list (see par. 26-30, 34-36).


As per claim 8, Kumar discloses wherein the calculation result is an index indicating a registration position of the program identifier indicating the related identifier in the white list, and the processors are configured to verify whether the computer program serving as the execution target is permitted to be executed, on the basis of the acquired program identifier, the index corresponding to the related identifier indicating the acquired program identifier in the prior calculation result list, and the white list (see par. 26-30, 34-36).


As per claim 9, Kumar discloses wherein a plurality of the related identifiers registered in the prior calculation result list are smaller in number than a plurality of the program identifiers registered in the white list; and the processors are configured to: verify whether the computer program serving as the execution target is permitted to be executed, on the basis of the acquired program identifier, the calculation result of the program identified with the program identifier, and the prior calculation result list, when the related identifier indicating the acquired program identifier is registered in the prior calculation result list; and verify whether the computer program serving as the execution target is permitted to be executed, on the basis of the acquired program identifier, the calculation result of the computer program identified with the program identifier, and the white list, when the related identifier indicating the acquired program identifier is not registered in the prior calculation result list (see par. 26-30, 34-36).


As per claim 10, Kumar discloses wherein the specific program identifier is acquired the program identifier, and the processors are configured to estimate the related program related to the computer program identified with the program identifier (see par. 26-30, 34-36).


As per claim 11, Kumar discloses wherein the specific program identifier is the program identifier of the computer program previously verified in the white list, and the processors are configured to estimate the related program related to the computer program identified with the program identifier (see par. 26-30, 34-36).


As per claim 12, Kumar discloses wherein the processors are configured to estimate the related program related to the computer program identified with the specific program identifier from a related program list associating the program identifier identifying the specific program with the related identifier identifying the related program related to the specific program (see par. 26-30, 34-36).


As per claim 13, Kumar discloses the processors are configured to update the related program list on the basis of a verification result (see par. 26-30, 34-36).



As per claim 14, Kumar discloses wherein the processors are configured to: monitor change of the white list, and update information corresponding to the change in the prior calculation result list when the white list is changed (see par. 26-30, 34-36).


As per claim 15, Kumar discloses wherein the processors are configured to: monitor change of information relating to the prior calculation result list, and update a corresponding part in the prior calculation result list when the information relating to the prior calculation result list is changed (see par. 26-30).




Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-form 892).
The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to an information processing system to prevent execution of an illegal program.

Shim et al (Pub. No. US 2014/0082729); “System and Method for Analyzing Repackaged Application Through Risk Calculation”;
-Teaches analyzing a repackaged application through risk calculation…see par. 40-43.


Fanton et al (Pub. No. US 2014/0082355); “Secure System for Allowing the Execution of Authorized Computer Program Code”;
-Teaches a proactive whitelist approach to secure a computer system by allowing only the execution of authorized computer program code…see par. 18-19.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479.  The examiner can normally be reached on Mon-Fri 9am-5pm PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 5712724219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2436